Citation Nr: 1134513	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-06 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to initial disability ratings for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to November 16, 2008, in excess of 50 percent prior to January 11, 2011, and in excess of 70 percent thereafter. 

2.  Entitlement to initial disability ratings for posttraumatic headaches, as a residual of traumatic brain injury, in excess of 10 percent prior to November 16, 2008, and in excess of 30 percent thereafter. 

3.  Entitlement to an initial disability rating for traumatic brain injury (TBI) with memory loss and hypersensitivity to sound and light in excess of 10 percent. 


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 2003 to November 2006.

These issues come to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2010, the Veteran had a hearing before a Decision Review Officer at the RO.  A transcript is included in the claims file. 

With respect to the issues of entitlement to an initial increased rating for posttraumatic headaches and TBI with memory loss, the Board accepts jurisdiction for both claims.  The Veteran did not submit a substantive appeal (VA Form 9) for the issue of an increased rating for posttraumatic headaches after the November 2009 statement of the case was sent to him.  In the December 2009 statement of the case (SOC) notification letter, the RO noted that if the Veteran wanted to continue with the appeals process for this issue, he must submit a VA Form 9 within 60 days.  The Veteran failed to do so.  However, in July 2011, Veteran submitted a VA Form 9 in relation to the claim for an increase in the initial disability rating for TBI with memory loss.  In that substantive appeal, the Veteran noted that his traumatic brain injury causes him headaches, and his condition has changed and the severity of those symptoms is noted in the medical records.  The Board interprets this VA Form 9 as also an untimely substantive appeal for posttraumatic headaches.  Additionally, the Board notes that the RO did not certify either issue for appeal.  Nonetheless, the U.S. Court of Appeals for Veterans Claims (Court) has held that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (as the RO had never addressed the issue of timeliness in the SOC and the Veteran was not informed that there was a timeliness issue until his claim was before the Board, the Court determined that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted the Veteran's appeal).  Furthermore, the Court has held that, as with the timeliness of a Substantive Appeal, in determining the adequacy of a Substantive Appeal, "the Board's use of a jurisdictional, i.e., nondiscretionary, analysis [is] not appropriate," and that VA may waive "any ... pleading requirements on the part of the appellant." Percy, 23 Vet. App. at 47 citing Gomez v. Principi, 17 Vet. App. 369, 372-73 (2003).  In this case, the Board concludes that the submission of a VA Form 9, even though timely as to the issue of memory loss addresses the intent to continue the claim for headaches.  As such, the issue of an increased rating for headaches is still on appeal.  Therefore, the Board will adjudicate the issues of entitlement to an increased rating for posttraumatic headaches and TBI.  The issues on appeal are reflected on the cover sheet. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) is applicable to this appeal.

In his VA Form 9 submitted in July 2011, the Veteran indicated that he wanted a videoconference hearing before a member of the Board (Veterans Law Judge). However, there is no indication that a Board hearing has been held or request withdrawn.

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.

The Board notes that although the Veteran has not requested a Board hearing on the issues of an increased rating for PTSD and an increased rating for headaches, the Board will hear testimony concerning all issues on appeal as the symptomatology of the issues seemingly overlap. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing, pursuant to his July 2011 request, at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010), and should associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

